                 Case 10-24144             Doc 55   Filed 05/09/19 Entered 05/09/19 08:19:17      Desc Main
                                                     Document     Page 1 of 14




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Everett J. Berry                                §     Case No. 10-24144
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Joji Takada, Chapter 7 Trustee           , chapter 7 trustee, submits this Final Account,
              Certification that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 0.00                                Assets Exempt: 15,503.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 39,951.18           Claims Discharged
                                                                    Without Payment: 269,014.35

              Total Expenses of Administration: 64,598.64


                      3) Total gross receipts of $ 119,549.82 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 15,000.00 (see Exhibit 2), yielded net receipts of $ 104,549.82 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 10-24144             Doc 55    Filed 05/09/19 Entered 05/09/19 08:19:17            Desc Main
                                                  Document     Page 2 of 14




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA             $ 209.32              $ 209.32                 $ 209.32

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            64,598.64             64,598.64                64,598.64

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                           128,526.68                0.00                  0.00                     0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              40,898.00         139,331.53             139,331.53                39,741.86

TOTAL DISBURSEMENTS                               $ 169,424.68        $ 204,139.49          $ 204,139.49          $ 104,549.82


                  4) This case was originally filed under chapter 7 on 05/27/2010 . The case was pending
          for 108 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 04/10/2019                        By:/s/Joji Takada, Chapter 7 Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 10-24144             Doc 55       Filed 05/09/19 Entered 05/09/19 08:19:17                    Desc Main
                                                       Document     Page 3 of 14




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                           $ AMOUNT
                                                                          TRAN. CODE1                                        RECEIVED

Potential class action lawsuit vs. Avandia Plain                              1129-000                                          119,549.82

TOTAL GROSS RECEIPTS                                                                                                           $ 119,549.82
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                           UNIFORM                $ AMOUNT
                                                                                                     TRAN. CODE                 PAID

Berry, Everett J.                                  Exemptions                                         8100-002                   15,000.00

TOTAL FUNDS PAID TO DEBTOR &                                                                                                    $ 15,000.00
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM        CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                                      CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE      (from Form 6D)

              Medicare Lien                       4220-000                NA                209.32                 209.32            209.32

TOTAL SECURED CLAIMS                                                     $ NA             $ 209.32                $ 209.32          $ 209.32


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 10-24144            Doc 55        Filed 05/09/19 Entered 05/09/19 08:19:17     Desc Main
                                                       Document     Page 4 of 14




                                          UNIFORM
                                                            CLAIMS          CLAIMS            CLAIMS
               PAYEE                       TRAN.                                                              CLAIMS PAID
                                                          SCHEDULED        ASSERTED          ALLOWED
                                           CODE

Joji Takada                                2100-000                   NA         8,477.49         8,477.49          8,477.49


Joji Takada                                2200-000                   NA              7.00             7.00             7.00


Common expense fund                        2500-000                   NA         3,586.49         3,586.49          3,586.49


Associated Bank                            2600-000                   NA         1,344.24         1,344.24          1,344.24


Aylstock Witkin Kreis Overholtz            3210-000                   NA       47,819.93         47,819.93         47,819.93


Law Offices of Zane Zielinski PC           3210-000                   NA         2,695.00         2,695.00          2,695.00


Aylstock Witkin Kreis Overholtz            3220-000                   NA          652.38           652.38            652.38


Law Offices of Zane Zielinski PC           3220-000                   NA            16.11            16.11             16.11

TOTAL CHAPTER 7 ADMIN. FEES                                        $ NA       $ 64,598.64      $ 64,598.64       $ 64,598.64
AND CHARGES



              EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                            CLAIMS          CLAIMS            CLAIMS
               PAYEE                       TRAN.                                                              CLAIMS PAID
                                                          SCHEDULED        ASSERTED          ALLOWED
                                           CODE

NA: NA                                           NA                   NA              NA               NA                NA

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA             $ NA             $ NA              $ NA
FEES AND CHARGES



              EXHIBIT 6 – PRIORITY UNSECURED CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 10-24144             Doc 55      Filed 05/09/19 Entered 05/09/19 08:19:17         Desc Main
                                                    Document     Page 5 of 14




                                                            CLAIMS             CLAIMS
                                                UNIFORM
                                                          SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                           (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                               6E)              Claim)

            Internal Revenue Service
            Centralized Insolvency
            Operations P.O. Box 21126
            Philadelphia, PA 19114                            126,181.00                  NA              NA            0.00


            Missouri Department of
            Revenue Customer Assistance
            PO Box 1008 Jefferson City,
            MO 65105-1008                                        2,345.68                 NA              NA            0.00

TOTAL PRIORITY UNSECURED                                     $ 128,526.68              $ 0.00         $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS             CLAIMS
                                                UNIFORM
                                                          SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                           (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                               6F)              Claim)

            Center for Surgery and Breast
            Healt 300 Barney Dr. Ste A
            Joliet, IL 60435                                        10.00                 NA              NA            0.00


            Chase PO Box 260180 Baton
            Rouge, LA 70826                                         24.00                 NA              NA            0.00


            Daryl Caneva, DPM Caneva
            foot and Ankle CL, LTD 200
            N. Hammes Joliet, IL 60435                              98.00                 NA              NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 10-24144             Doc 55      Filed 05/09/19 Entered 05/09/19 08:19:17       Desc Main
                                                    Document     Page 6 of 14




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Germane Nephrology
            Associates 95 129th Infantry
            Dr. Joliet, IL 60435                                  967.00                 NA             NA            0.00


            Heartland Cardiovascular
            Center, LL 1300 Copperfield
            Ste 3030 Joliet, IL 60432                             353.00                 NA             NA            0.00


            Internal Med & Family Phys
            SC 310 N. Hammes Ave. Ste
            202 Joliet, IL 60435                                  840.00                 NA             NA            0.00


            Joliet Doctors Clinic 2450
            Glenwood Ave. Ste 101 Joliet,
            IL 60435                                              135.00                 NA             NA            0.00


            Joliet Fire Department PO
            Box 213 Streator, IL 61364                            806.00                 NA             NA            0.00


            Lighthouse Financial Group of
            Illin PO Box 18512 Tampa,
            FL 33679-8512                                       1,957.00                 NA             NA            0.00


            Payday Loan Store of Illinois
            211 CS Larkin Ave. Joliet, IL
            60436                                               1,099.00                 NA             NA            0.00


            Prarie Emergency Service c/o:
            Plantation Billing Center PO
            Box 189016 Fort Lauderdale,
            FL 33318                                               36.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 10-24144             Doc 55       Filed 05/09/19 Entered 05/09/19 08:19:17          Desc Main
                                                     Document     Page 7 of 14




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Provena St. Joseph Medical
            Center 75 Remittance Dr. Ste
            1959 Chicago, IL 60675                                   24.00                 NA              NA              0.00


            Provena St. Joseph Medical
            Center 75 Remittance Dr. Ste
            1959 Chicago, IL 60675                                   32.00                 NA              NA              0.00


            Provena St. Joseph Medical
            Center c/o: Revenue
            Production Management 991
            Oak Creek Dr. Lombard, IL
            60148                                               34,274.00                  NA              NA              0.00


            SilverCross Hospital 1200
            Maple Rd. Joliet, IL 60432                             243.00                  NA              NA              0.00


1           Internal Medicine And Family 7100-000                      NA             2,035.16        2,035.16          580.49


2           Internal Revenue Service            7100-000               NA          133,964.65      133,964.65        38,211.05


3           Joliet Fire Department              7100-000               NA             1,069.61        1,069.61          305.09


            Missouri Department Of
5           Revenue                             7100-000               NA             2,019.29        2,019.29          575.97


4           Silver Cross Hospital               7100-000               NA               242.82          242.82           69.26

TOTAL GENERAL UNSECURED                                        $ 40,898.00       $ 139,331.53     $ 139,331.53      $ 39,741.86
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                       Page:       1
                                           Case 10-24144            Doc 55      Filed 05/09/19 Entered 05/09/19 08:19:17                                    Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   8 of 14AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              10-24144                          BWB           Judge:        Bruce W. Black                               Trustee Name:                      Joji Takada, Chapter 7 Trustee
Case Name:            Everett J. Berry                                                                                           Date Filed (f) or Converted (c):   05/27/2010 (f)
                                                                                                                                 341(a) Meeting Date:               07/15/2010
For Period Ending:    04/10/2019                                                                                                 Claims Bar Date:                   11/18/2010


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. Checking Account (negative balance)                                                       0.00                       0.00                                                       0.00                        FA

     Orig. Asset Memo: Imported from original petition Doc# 1
  2. Security Deposit                                                                        203.00                       0.00                                                       0.00                        FA

     Orig. Asset Memo: Imported from original petition Doc# 1
  3. TV, Furniture                                                                           200.00                       0.00                                                       0.00                        FA

     Orig. Asset Memo: Imported from original petition Doc# 1
  4. Normal Apparel                                                                          100.00                       0.00                                                       0.00                        FA

     Orig. Asset Memo: Imported from original petition Doc# 1
  5. Potential class action lawsuit vs. Avandia Plain                                    Unknown                     Unknown                                                  119,549.82                         FA
  6. Void (u)                                                                                  0.00                       N/A                                                        0.00                        FA
  7. Void (u)                                                                                  0.00                       N/A                                                        0.00                        FA
  8. Void (u)                                                                                  0.00                       N/A                                                        0.00                        FA
  9. Void (u)                                                                                  0.00                       N/A                                                        0.00                        FA
 10. Void (u)                                                                                  0.00                       N/A                                                        0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                 Unknown                          N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                       $503.00                       $0.00                                                $119,549.82                       $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                 Page:    2
                                       Case 10-24144               Doc 55        Filed 05/09/19          Entered 05/09/19 08:19:17                Desc Main
011713--Assigned case after Waller resigned; Waller filed asset report 8/10; Pursuing mass tort lawsuit vs. Avandia; Waller hired special counsel JOSHUA A. JONES and the Law
Firm of AYLSTOCK, WITKIN, KREIS & OVERHOLTZ, PLLC on 8/12; Follow up with         Document              Page
                                                                                    counsel. 012313--Case       9 Asset
                                                                                                             open; of 14report filed; Special counsel hired.
Periodic contact with PI counsel regarding status of case and resolution.                                                                                                         Exhibit 8
123013--Litigation value listed as $1.00 because actual value is speculative at this time.

Reviewing value of secondary payor medicare lien -- Joji Takada 11/30/2014

Bankruptcy counsel hired after prior counsel withdrew from case; Continuing to review and evaluate secondary payor medicare lien and release of funds. - Joji Takada 2/25/2015

PI counsel continues to review and evaluate secondary payor medicare lien and release of funds. - Joji Takada 6/21/2015

PI counsel continues to review and evaluate secondary payor medicare lien and release of funds. - Joji Takada 9/11/2015

Settlement reached with medicare and lien claimants; Motion to approve settlement in process. - Joji Takada 12/22/2015

Settlement reached with medicare and lien claimants; Motion to approve settlement in process. - Joji Takada 3/2/2016

Settlement reached with medicare and lien claimants; Motion to approve settlement in process. - Joji Takada 5/20/2016

9019 settlement motion approved; Awaiting payment of settlement award. - Joji Takada 9/4/2016

9019 settlement motion approved; Awaiting payment of settlement award. - Joji Takada 11/24/2016

Awaiting remainder of settlement payment. - Joji Takada 2/15/2017

Awaiting remainder of settlement payment. - Joji Takada 8/5/2017

Debtor deceased; Attempting to contact heir of Debtor re: exempt funds. - Joji Takada 10/1/2017

Debtor deceased; Attempting to contact heir of Debtor re: exempt funds. - Joji Takada 12/15/2017

Debtor deceased; Attempting to contact heir of Debtor re: exempt funds. - Joji Takada 3/28/2018

File unclaimed funds. - Joji Takada 6/8/2018




Initial Projected Date of Final Report (TFR): 12/31/2011             Current Projected Date of Final Report (TFR): 12/30/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                       Page:           1
                                          Case 10-24144                 Doc 55 Filed 05/09/19
                                                                                            FORM 2Entered 05/09/19 08:19:17                                  Desc Main
                                                                                  Document
                                                                        ESTATE CASH RECEIPTS ANDPage  10 of 14 RECORD
                                                                                                 DISBURSEMENTS
           Case No: 10-24144                                                                                                   Trustee Name: Joji Takada, Chapter 7 Trustee                             Exhibit 9
      Case Name: Everett J. Berry                                                                                                Bank Name: Associated Bank
                                                                                                                      Account Number/CD#: XXXXXX0189
                                                                                                                                                Checking
  Taxpayer ID No: XX-XXX3497                                                                                   Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/10/2019                                                                                  Separate Bond (if applicable):


       1                2                               3                                               4                                                       5                   6                     7

Transaction Date    Check or                  Paid To / Received From                       Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                               Code                                                          ($)
   03/06/17                         Aylstock Witkin Kreis Overholz            Settlement payment                                                               $65,727.78                                $65,727.78
                                                                              Additional $1553.92 to be
                                                                              received from special counsel.
                                                                              Gross Receipts                             $117,995.90

                                    Aylstock Witkin Kreis Overholtz           Payment to trustee professional            ($47,819.93)    3210-000

                                    Aylstock Witkin Kreis Overholtz           Payment to trustee professional              ($652.38)     3220-000

                                    Medicare Lien                             Medical lien payoff                          ($209.32)     4220-000

                                    Common expense fund                       Court ordered assessment                    ($3,586.49)    2500-000

                        5                                                     Potential class action lawsuit             $117,995.90     1129-000
                                                                              vs. Avandia Plain
   03/27/17             5           Aylstock Witkin Kreis Overholtz           Settlement payment                                         1129-000                $1,553.92                               $67,281.70
                                                                              Remaining settlement payment
                                                                              re PI litigation
   04/07/17                         Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $82.31          $67,199.39
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   05/05/17                         Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $96.68          $67,102.71
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   06/07/17                         Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $99.75          $67,002.96
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   07/10/17                         Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $96.40          $66,906.56
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   08/07/17                         Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $99.48          $66,807.08
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   09/08/17                         Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $99.32          $66,707.76
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)



                                                                                     Page Subtotals:                                                           $67,281.70               $573.94
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                   Page:           2
                                         Case 10-24144                 Doc 55 Filed 05/09/19
                                                                                           FORM 2Entered 05/09/19 08:19:17                               Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  11 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 10-24144                                                                                              Trustee Name: Joji Takada, Chapter 7 Trustee                              Exhibit 9
      Case Name: Everett J. Berry                                                                                           Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX0189
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX3497                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/10/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   10/06/17                         Associated Bank                          Bank Service Fee under 11                             2600-000                                          $95.98          $66,611.78
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/17                         Associated Bank                          Bank Service Fee under 11                             2600-000                                          $99.03          $66,512.75
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/17                         Associated Bank                          Bank Service Fee under 11                             2600-000                                          $95.70          $66,417.05
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/08/18                         Associated Bank                          Bank Service Fee under 11                             2600-000                                          $98.74          $66,318.31
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/18                         Associated Bank                          Bank Service Fee under 11                             2600-000                                          $98.60          $66,219.71
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/18                         Associated Bank                          Bank Service Fee under 11                             2600-000                                          $88.93          $66,130.78
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/06/18                         Associated Bank                          Bank Service Fee under 11                             2600-000                                          $98.32          $66,032.46
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/07/18           1001          Everett J. Berry                         Exemption Reversal                                    8100-000                                    ($15,000.00)          $81,032.46
                                    247 CATAPILLAR DRIVE, APT 402            Payment to be made to clerk of
                                    JOLIET, IL 60436                         bankruptcy court as unclaimed
                                                                             funds; Transaction voided;
                                                                             Copy of canceled check
                                                                             retained.
   05/07/18                         Associated Bank                          Bank Service Fee under 11                             2600-000                                          $95.00          $80,937.46
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/07/18           1001          Everett J. Berry                         Exemption                                             8100-000                                     $15,000.00           $65,937.46
                                    247 CATAPILLAR DRIVE, APT 402            Debtor's PI exemption
                                    JOLIET, IL 60436
   05/07/18           1002          US Bankruptcy Court Clerk                Unclaimed Funds                                       8100-002                                     $15,000.00           $50,937.46
                                    219 South Dearborn                       Debtor's exemption
                                    Chicago, Illinois 60604




                                                                                    Page Subtotals:                                                              $0.00          $15,770.30
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                     Page:           3
                                          Case 10-24144                 Doc 55 Filed 05/09/19
                                                                                            FORM 2Entered 05/09/19 08:19:17                                Desc Main
                                                                                  Document
                                                                        ESTATE CASH RECEIPTS ANDPage  12 of 14 RECORD
                                                                                                 DISBURSEMENTS
           Case No: 10-24144                                                                                                Trustee Name: Joji Takada, Chapter 7 Trustee                              Exhibit 9
      Case Name: Everett J. Berry                                                                                             Bank Name: Associated Bank
                                                                                                                     Account Number/CD#: XXXXXX0189
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX3497                                                                                 Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/10/2019                                                                                Separate Bond (if applicable):


       1                2                                3                                              4                                                     5                   6                     7

Transaction Date    Check or                  Paid To / Received From                       Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                            ($)
   01/14/19           1003          Joji Takada                               Final distribution per court                           2100-000                                      $8,477.49           $42,459.97
                                    6336 North Cicero Avenue                  order.
                                    Chicago, IL 60646
   01/14/19           1004          Joji Takada                               Final distribution per court                           2200-000                                           $7.00          $42,452.97
                                    6336 North Cicero Avenue                  order.
                                    Chicago, IL 60646
   01/14/19           1005          Law Offices of Zane Zielinski PC          Final distribution per court                           3210-000                                      $2,695.00           $39,757.97
                                    6336 N Cicero Ave #201                    order.
                                    Chicago, IL 60646
   01/14/19           1006          Law Offices of Zane Zielinski PC          Final distribution per court                           3220-000                                          $16.11          $39,741.86
                                    6336 N Cicero Ave #201                    order.
                                    Chicago, IL 60646
   01/14/19           1007          Internal Medicine And Family              Final distribution per court                           7100-000                                         $580.49          $39,161.37
                                    C/O: Collection Professionals Inc         order.
                                    P O Box 416
                                    La Salle, Il 61301
   01/14/19           1008          Internal Revenue Service                  Final distribution per court                           7100-000                                     $38,211.05                $950.32
                                    Internal Revenue Service                  order.
                                    P.O. Box 21125
                                    Philadelphia, PA 19114
   01/14/19           1009          Joliet Fire Department                    Final distribution per court                           7100-000                                         $305.09               $645.23
                                    Creditor Discount & Audit                 order.
                                    Po Box 213
                                    Streator, Il 61364
   01/14/19           1010          Silver Cross Hospital                     Final distribution per court                           7100-000                                          $69.26               $575.97
                                    1200 Maple Road                           order.
                                    Joliet, Illinois 60432-1497
                                    Attn: Patient Accounts
   01/14/19           1011          Missouri Department Of Revenue            Final distribution per court                           7100-000                                         $575.97                 $0.00
                                    Po Box 475                                order.
                                    Jefferson City Mo 65105


                                                                                                                COLUMN TOTALS                                $67,281.70           $67,281.70
                                                                                                                     Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                                Subtotal                                     $67,281.70           $67,281.70
                                                                                                                     Less: Payments to Debtors                     $0.00          $15,000.00

                                                                                      Page Subtotals:                                                              $0.00          $50,937.46
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                Page:    4
                                 Case 10-24144   Doc 55   Filed 05/09/19 Entered
                                                                           Net   05/09/19 08:19:17   Desc   Main
                                                                                                      $67,281.70   $52,281.70
                                                           Document     Page 13 of 14
                                                                                                                                 Exhibit 9




                                                            Page Subtotals:                               $0.00        $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                            Page:     5
                                 Case 10-24144    Doc 55          Filed 05/09/19 Entered 05/09/19 08:19:17          Desc Main
                                                                   Document     Page 14 of 14
                                                                                                                                                             Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                         NET            ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX0189 - Checking                                         $67,281.70               $52,281.70                $0.00
                                                                                                          $67,281.70               $52,281.70                $0.00

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                            Total Allocation Receipts:                $52,268.12
                                            Total Net Deposits:                       $67,281.70
                                            Total Gross Receipts:                     $119,549.82




                                                                    Page Subtotals:                                        $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 14)
